El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Ignacio Sánchez Díaz falleció el 28 de mayo de 1947 en la ciudad de Eío Piedras sin otorgar disposición testamen-taria. Por resolución del Tribunal del Distrito de San Juan de 21 de noviembre del mismo año sus hermanos legítimos Máximo, María Josefa, Emilia, Aquilino, Emilio, Feliciana y Fermina Sánchez Díaz, todos mayores de edad y resi-dentes fuera de Puerto Rico, a excepción de Máximo que es vecino de Fajardo, fueron declarados sus únicos y univer-sales herederos. Una petición radicada por este último, por sí y como apoderado do sn hermana Emilia, en que solid-*664taba el nombramiento de un administrador judicial para los ■bienes del finado fué declarada sin lugar el 26 de diciem-bre siguiente. En 19 de marzo de 1948 acudieron ante el mismo tribunal José del Valle Sánchez y Manuel Pérez Blanco, el primero en su carácter de apoderado de María Josefa, Emilio y Aquilino, y el segundo como apoderado de Feliciana, con una solicitud en que pedían que de confor-midad con lo estatuido en el artículo 1012 del Código Civil, ed. de 1930, y en el artículo 600 del Código de Enjuicia-miento Civil, ed. de 1933, (artículo 67 de la Ley de Proce-dimientos Legales Especiales), se procediera a nombrar a un contador partidor para que entendiera en el inventario, avalúo, partición y adjudicación de los bienes dejados al fa-llecimiento de Ignacio Sánchez Díaz. A esa solicitud se opuso Máximo Sánchez Díaz en la doble representación ya indicada y luego de una vista en que se adujo prueba por las partes, la corte dictó una extensa resolución declarando con lugar la solicitud, decretando el nombramiento del con-tador partidor y haciendo constar que oiría a las partes so-bre la persona a ser designada como tal contador partidor. De esa resolución apela Máximo Sánchez Díaz y en apoyo de su recurso sostiene que la corte inferior erró al resolver que las secciones 60, 61 y 67 de la Ley de Procedimientos Legales Especiales (artículos 593, 594 y 600 del Código de Enjuiciamiento Civil, ed. 1933) son inaplicables a los he-chos envueltos en este caso; al resolver que son aplicables los artículos 1005, 1006, 1011 y 1012 del Código Civil, ed. de 1930, y al determinar que es imposible para los herederos llegar a un entendido sobre el modo de hacer la partición de los bienes constitutivos del caudal de la herencia.
[l]No es posible, sin embargo, discutir en sus méritos las cuestiones planteadas por el apelante. • Se debe ello a que este tribunal carece de jurisdicción para conocer de las mis-mas, por ser de opinión que la resolución dictada por una corte de distrito decretando el nombramiento dé un contador *665partidor no es apelable. Aunque los apelados no ban so-licitado la desestimación del recurso por tal motivo, siendo ésa ana cuestión que nos priva de jurisdicción, la misma puede ser suscitada sua sponte por este tribunal.
 En apoyo de nuestro criterio podemos repetir aquí mutalis mutandis lo expresado por este tribunal en la opi-nión dictada en 24 de febrero de 1949 en el caso de Sampedro vda. de Fournier v. Fournier Carrión, ante pág. 584, a saber: El recurso de apelación es un derecho estatutario y no existe en defecto de un estatuto que lo conceda. El Có-digo de Enjuiciamiento Civil no dice expresamente que la resolución decretando el nombramiento de un contador par-tidor sea apelable. Es menester, en su consecuencia, recu-rrir al artículo 295 del Código de Enjuiciamiento Civil (1) que establece los tres casos en que las sentencias o resolu-ciones de las cortes de distrito son apelables para ante este tribunal. La resolución en controversia evidentemente no está comprendida en ninguno de los casos que taxativamente se enumeran en el inciso (3) del citado artículo. Tampoco lo está en el inciso (2). La cuestión se reduce, pues, a de-terminar si dicha resolución está comprendida en el inciso *666(1). Para ello será preciso que la misma tenga el carácter de sentencia o resolución definitiva dictada en un pleito o procedimiento especial.
La resolución decretando el nombramiento de un con-tador partidor no pone fin a controversia alguna. (En el caso que nos ocupa ni siquiera se fia designado la persona que debe ejercer el cargo de contador partidor.) Una reso-lución como la aquí dictada es meramente el principio del proceso de partición de los bienes del finado. Ese proceso termina con la resolución que dicta la corte de distrito apro-bando la partición o división de los bienes, luego de fiacer en ella las modificaciones legales que estime oportunas. Es tan sólo de esa última resolución que, por disposición ex-presa del artículo 604 del Código de Enjuiciamiento Civil (artículo 71 de la Ley de Procedimientos Legales Especiales), puede apelar alguno o todos los interesados para ante esta Corte Suprema, de no estar conformes con ella. Si la inten-ción del legislador hubiera sido conceder el derecho de apela-ción para revisar una resolución decretando el nombramiento-de un contador partidor, fácil le hubiera sido hacerlo, como lo hizo, por el artículo 604, supra, al permitir la apelación in-dicada contra la resolución aprobatoria de la partición.
Al expresarnos en la forma en que lo hemos hecho más arriba no hemos olvidado que este tribunal resolvió en el caso de Labarthe v. Neumann, 23 D.P.R. 689, 693, no sin de-jar de tener algunas dudas sobre el particular, que la reso-lución de una corte de distrito designando un contador par-tidor era apelable de conformidad con el artículo 295 del Código de Enjuiciamiento Civil; y que en el caso de Cautiño, Ex Parte; Sucesión Llera, etc., Opositores, 51 D.P.R. 475, discutió y resolvió en sus méritos las cuestiones plan-teadas en una apelación que envolvía el nombramiento de un contador partidor. En este último caso, sin embargo, no se llamó la atención del tribunal respecto a si tal resolución *667era o no apelable. El caso de Labarthe v. Neumann, supra, queda expresamente revocado en cnanto al extremo indicado.

La apelación interpuesta contra la resolución del tribunal inferior decretando el nombramiento de un contador par-tidor debe ser desestimada por falta de jurisdicción.


(1) “ Artículo 29o. — Podrá establearse apelación para ante el Tribunal Supremo contra las resoluciones de las cortes- de distrito en los casos siguientes:
"1. De una sentencia definitiva pronunciada en un pleito o procedimiento especial, comenzado en la corte que la hubiere dictado, dentro de un mes des-pués do haberse registrado la sentencia.
“2. De una sentencia de una corte de distrito dictada en apelación inter-puesta contra resolución de una corte inferior, dentro de los quince días des-pués de registrada dicha sentencia, si el valor de la cosa reclamada o cuantía do la sentencia sin comprender frutos o intereses, excediera de trescientos dóla-res.
“3. De una providencia concediendo o denegando un nuevo juicio; conce-diendo o anulando un injunction; negándose a conceder o anular un injunction; anulando o negándose a anular un embargo; concediendo o negándose a conceder un cambio de lugar para la celebración del juicio; de una providencia especial dictada después do una sentencia definitiva; y de una sentencia interloeutoria en pleitos sobre partición de propiedad real, dentro de los diez días de dictada la providencia o sentencia Interloeutoria y de anotada la misma en el libro de actas de la corte o de archivada en la secretaría.”